Judgment unanimously affirmed, without costs. Memorandum: In this condemnation case the trial court awarded $7,530 to defendant as just compensation for the county’s partial taking of defendant’s land for maintenance of a public park. Of the 22.96 acres taken 19.33 acres (ravine) constitute ravine, creek bottom and creek banks and 3.63 acres (upland) consist of hilly topography with level frontage. The trial court correctly refused to consider the "ravine” and "upland” parcels as a single tract with the highest and best use for residential purposes with an accessory park. The parcels are divided by North Creek Road and are dissimilar in topographical nature. Further, the potential use of the defendant’s property for private residential purposes with an accessory private park was not reasonably probable and was "no more than a speculative or hypothetical arrangement in the mind of the claimant” (Matter of City of New York [Shorefront High School— Rudnick] 25 NY2d 146, 149; Triple Cities Shopping Center v State of New York, 26 AD2d 744, affd 22 NY2d 683). Neither party was able to find comparable sales for the ravine property and the trial court which viewed the premises accepted a nominal value of $150 per acre. Under the circumstances, we can see no purpose in remitting this case for further valuation. (Appeal from judgment of Erie Supreme Court—condemnation.) Present— Moule, J. P., Cardamone, Simons, Mahoney and Dillon, JJ.